EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vertex Energy, Inc. We consent to the incorporation by reference in this Registration Statement on Form S-3 of Vertex Energy, Inc. (the “Company”),of our report dated March 31, 2015, relating to the consolidated financial statements of the Companyincluded in the Company’s Annual Report on Form 10-K/A (Amendment No. 1) for the year endedDecember31, 2014. We also consent to the reference to us under the heading “Experts” in this registration statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas April 16, 2015
